Citation Nr: 0213516	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.  

2.  Entitlement to an increased rating for irritable bowel 
syndrome with history of gastrointestinal disorder 
characterized by spasm and irregularity of duodenal bulb, 
evaluated as 30 percent disabling.  

(The issue of entitlement to an initial compensable rating 
for service-connected hemorrhoids will be the subject of a 
later discussion).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from December 1968 to 
July 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from June and September 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a statement in support of claim dated in August 2000, the 
veteran asserted a claim of entitlement to service connection 
for hiatal hernia as secondary to his service-connected 
gastrointestinal disorder (now characterized as irritable 
bowel syndrome with history of gastrointestinal disorder 
characterized by spasm and irregularity of duodenal bulb).  
Although service connection for a hiatal hernia was denied on 
a direct basis in November 2000, it was not adjudicated on a 
secondary basis.  In that these matters are not inextricable 
intertwined, the Board is referring the claim for service 
connection for hiatal hernia as secondary to the veteran's 
service-connected irritable bowel syndrome to the RO for 
appropriate action.  

With respect to the claim of entitlement to an increased 
rating for hemorrhoids, the Board notes that additional 
development in this matter is required pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 
23, 2002)(to be codified at 38 C.F.R. § 20.903.))  After 
giving the notice and reviewing the veteran and/or his 
representative's response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  A hiatal hernia was not incurred in service.  

2.  Irritable bowel syndrome with history of gastrointestinal 
disorder characterized by spasm and irregularity of duodenal 
bulb is manifested by chronic abdominal pain, diarrhea 
following meals, and recurrent distention.  


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2001).  

2.  The criteria for a disability evaluation in excess of 30 
percent for irritable bowel syndrome with history of 
gastrointestinal disorder characterized by spasm and 
irregularity of duodenal bulb have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Codes 7319 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits and instructions for completing an incomplete 
application.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  The veteran filed a claim for service 
connection for hiatal hernia in August 2000.  There is no 
specific claim form required in order to claim entitlement to 
a higher evaluation, and there is no issue as to provision of 
necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). When the 
veteran filed his claim for service connection for hiatal 
hernia, he included private medical records to support his 
claim.  When he filed his increased rating claim, he asked VA 
to obtain pertinent VA medical records.  These actions 
reflect that the veteran was aware of his and VA's 
responsibility in obtaining evidence necessary to 
substantiate his claims.  Those records were obtained by VA 
and associated with the veteran's claims file.  The veteran 
was provided a copy of the June 2000 rating action which 
denied the increased rating claim and the September 2000 
rating actions which denied the claim for service connection 
for hiatal hernia.  The rating actions also summarized the 
evidence then of record.  The September 2000 and March 2001 
Statements of the Case informed the veteran of the evidence 
of record and of the relevant regulations.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and service 
medical records pertinent to the matters at issue are of 
record, and the veteran has provided private medical records 
in regard to his claim.  VA has discharged its duty to obtain 
evidence on the veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in November 1972, December 1974, and December 2000.  The 
examination reports contained adequate clinical findings and 
diagnoses pertinent to the claim at issue.  In addition, VA 
obtained an opinion to determine the relationship between the 
service-connected irritable bowel syndrome and Crohn's 
disease, a non service-connected disorder.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)). 

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has not notified the veteran of the requirements of 
the VCAA, but those requirements have been substantially met 
by the RO.  The RO did not explicitly notify the veteran of 
the regulations adopted in August 2001, however, there is no 
prejudice to the veteran in the Board's consideration of 
those regulations in the first instance, because the 
regulations merely implement the VCAA and do not provide 
substantive rights beyond those provided by VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303.  
Continuity of symptomatology is required where a condition 
noted during service or in the presumptive period is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence does not support entitlement to service 
connection for hiatal hernia.  Service medical records no 
show findings or diagnoses pertaining to a hiatal hernia.  In 
November 1969, the veteran complained of stomach problems 
including vomiting, gas, belching, and burning.  X-rays of 
the upper gastrointestinal system dated in November 1969 
showed no evidence of organic disease of the esophagus, 
stomach, or duodenum.  Although the veteran complained of 
severe abdominal pain and spastic and urgency of bowel 
movements in December 1969, he was diagnosed as having a 
spastic colon. 

A VA upper gastrointestinal study dated in September 1972, 
performed a few months after the veteran separated from 
service, showed that the hypopharynx and esophagus were 
normal.  The veteran was first diagnosed as having a hiatal 
hernia in December 1974 when examined by VA.  At that time, 
the veteran complained of pain in the umbilical and 
supraumbilical region.  He indicated that he experienced a 
burning pain and that coughing made his stomach hurt.  A 
gastrointestinal series dated in December 1974 revealed a 
small sliding hiatus hernia with mild reflux.  At the 
conclusion of an examination, the examiner diagnosed the 
veteran has having hiatus hernia with esophageal reflux, 
among other things.  Subsequent medical records reflect 
diagnoses of hiatal hernia.  

While the evidence establishes that the veteran has a hiatal 
hernia, there is no medical opinion that relates the disorder 
to service.  In the absence of such, service connection for 
hiatal hernia is not warranted.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

III.  Increased Rating

In October 1972, the RO granted service connection for 
gastrointestinal disorder characterized by spasm and 
irregularity of duodenal bulb and assigned a 10 percent 
disability rating.  

In June 2000, the veteran filed a claim for an increased 
rating for his service-connected gastrointestinal disorder.  

Private medical records dated from 1994 to 2000 reflect that 
the veteran was seen for gastrointestinal problems.  In April 
1994, the veteran underwent an evaluation for severe upper 
abdominal pain.  An upper gastrointestinal endoscopy revealed 
no abnormalities of the esophagus, stomach, or duodenum.  A 
colonoscopy in April 1994 showed significant sigmoid spasm 
with mild inflammation of the sigmoid colon.  In January 
1996, the veteran reported bleeding and change in bowel 
habits.  A January 1996 colonoscopy revealed a mildly 
inflamed sigmoid colon.  A biopsy of the colon in September 
1998 revealed severe acute and chronic colitis with crypt 
abscesses compatible with a phase of inflammatory bowel 
disease.  Also in September 1998, the veteran underwent a 
flexible colonoscopy to the cecum with biopsies of the 
sigmoid colon mucosa.  The pre-operative diagnosis was 
abdominal pain and persistent diarrhea with a history of 
acute colitis.  The postoperative diagnosis was mild erythema 
throughout the colon, most prevalent along the sigmoid colon. 
A December 1999 gastroenterological consultation showed a 
history of ulcer disease and irregular bowels.  Review of a 
colonoscopy and pathology report from 1998 suggested 
inflammatory bowel disease.  A pathologist favored a 
diagnosis of Crohn's disease.  An examination in January 2000 
revealed discomfort in the left lower quadrant of the 
abdomen.  A gastroentologic follow-up in January 2000 showed 
that the veteran complained of rectal pain.  The abdomen was 
soft and benign.  A colonoscopy dated in February 2000 
revealed, in pertinent part, that Crohn's disease was 
dormant.  A biopsy of tissue specimens taken from the 
terminal ileum revealed benign essentially negative, ileal 
mucosa.  Tissue fragments from the cecum and ascending colon 
were negative for active colitis.  A biopsy of tissue 
specimen from the left colon was negative for active colitis.  
As addendum to the tissue report provided that biopsies 
demonstrated some crypt distortion, consistent with quiescent 
inflammatory bowel disease.  Active inflammation was not 
identified.  In November 2000, the veteran was seen for 
stomachaches, and the assessment was irritable bowel 
syndrome.   

VA treatment records dated from September 1999 to April 2000 
reflect that the veteran was seen treated for discomforts 
involving the digestive system including severe upper 
abdominal pain.  In September 1999, the veteran reported 
weight gain since he quit smoking approximately a year ago.  
On physical examination, the veteran weighed 203 pounds.  He 
was well developed and well nourished.  The abdomen was soft, 
normal with active sounds, and nontender.  No masses or 
organomegaly were found.  Crohn's disease was suspected.  In 
January 2000, it was noted that the veteran had two or three 
episodes of small amounts of blood in the tissue when he had 
a bowel movement the previous month.  The veteran reported 
occasional twinges in the area.  On physical examination, the 
veteran weighed 198 pounds.  The abdomen was nontender, 
except for trace discomfort in the left lower quadrant.  
There was no guarding, and no mass was detected.  The 
impression was chronic irritable bowel disease, possible 
Crohn's since childhood.  The abdomen was soft and bowel 
sounds were present in April 2000.  An assessment in April 
2000 showed that the veteran had an inflammatory bowel 
disease of Crohn's variety.  

At a VA clinical physical examination dated in September 
2000, the veteran complained of gaseousness and bloating.  It 
was noted that the veteran previously had an episode of blood 
in his stools.  On physical examination, the veteran was 
obese.  He weighed 206 pounds.  His abdomen was soft and 
nontender, but distended. There were no ascites.  Percussion 
note was hypertympanic.  The diagnoses included non-specific 
history of gaseousness and history of inflammatory bowel 
disease of Crohn's variety.  

At a VA examination in December 2000, the veteran reported 
increased abdominal gas, nausea, decreased ability to eat due 
to recurrent diarrhea, abdominal pain in the left lower 
quadrant of the abdomen, and abdominal distention.  The 
abdominal pain was rated as 4 to 5 on a scale of 1 to 10.  
The veteran reported that he was absent from work a lot 
because of abdominal symptoms.  He denied vomiting, 
hematemesis, or melena.  It was noted that the veteran had 
bright red stools.  On physical examination, the veteran was 
described as a largely built male in no apparent distress.  
He weighed 207.6 pounds.  The abdomen showed marked 
distention.  Bowel sounds were hyperactive.  There was 
diffuse abdominal tenderness.  There was mild guarding and 
questionable rebound.  No palpable masses were present.  
There was no fluid wave and no organomegaly.  The veteran 
denied recent weight loss or gain.  It was noted that a 
colonoscopy showed no evidence of Crohn's disease and that 
the results were consistent with irritable bowel syndrome.  
The diagnoses were Crohn's disease and irritable bowel 
syndrome.  

In March 2001, VA obtained a medical opinion to determine 
whether there was a relationship between the veteran's 
Crohn's disease and gastrointestinal disorder.  The medical 
records were reviewed by a physician who concluded that the 
symptomatology that the veteran showed in service (stomach 
trouble consisting more or less of constant nausea, inability 
to eat, and pain in the mid abdomen) was more consistent with 
irritable bowel disease rather than Crohn's disease, if 
existent.  

In a November 2001 action, the veteran's disorder was 
recharacterized as irritable bowel syndrome with history of 
gastrointestinal disorder characterized by spasm and 
irregularity of duodenal bulb.  The disorder was increased to 
30 percent pursuant 38 C.F.R. § 4.114, Diagnostic Code 7319.    

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

As this case involves an evaluation for a disease of the 
digestive system, the controlling legal criteria expressly 
limits the assignment of a rating to a "single" evaluation 
under the diagnostic code which reflects the predominant 
disability picture, with evaluation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Specifically, 38 C.F.R. § 4.114, 
prescribes that "[r]atings under diagnostic codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other."  See also 38 C.F.R. § 4.14 
(2001).  

The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the veteran's appeal, effective July 2, 2001.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of the claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). However, where the amended criteria expressly 
provides an effective date and does not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
In this case, the changes do not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of Diagnostic Code 7319 unchanged.  Accordingly, 
the Board finds that the veteran will not be prejudiced by 
the Board's election in this decision to consider his claim 
solely based on the new criteria.  See Karnas, supra; Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's irritable bowel syndrome was initially 
evaluated under Diagnostic Code 7305 (the rating criteria for 
duodenal ulcer).  However, the evidence shows that the 
disability picture is predominantly manifested by pathology 
involving irritable bowel syndrome which is governed by 
38 C.F.R. § 4.114, Diagnostic Code 7319.  As noted, the 
veteran is currently evaluated as 30 percent disabled.  Under 
Diagnostic Code 7319, a 30 percent disability is warranted 
for severe irritable bowel syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Diagnostic Code 7319.  The 30 
percent is the highest evaluation assignable under the rating 
schedule.  

As evidenced by the record, the veteran's service-connected 
irritable bowel syndrome with history of gastrointestinal 
disorder characterized by spasm and irregularity of duodenal 
bulb is manifested by chronic abdominal pain, diarrhea 
following meals, and recurrent distention.  The record 
reflects that the veteran's weight has been stable ranging 
from 198 to 207.6 pounds during the course of this appeal.  
Based on these factors, the Board finds that the currently 
assigned 30 percent disability evaluation adequately 
contemplates the severity of the veteran's service-connected 
irritable bowel syndrome under Diagnostic Code 7319.  

Diagnostic Code 7301 is for consideration in this matter.  
Under that code, severe peritoneum lesions manifested by 
definite partial obstruction show by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage warrants a 50 
percent disability evaluation.  In this matter, the evidence 
does not show that the veteran has peritoneum lesions.  
Therefore, the Diagnostic Code 7301 is not for application in 
this matter.  

Diagnostic Code 7323 is also for consideration in this 
matter.  Under that code, severe disability manifested by 
numerous attacks a year and malnutrition with health only 
fair during remission warrants a 60 percent disability 
evaluation; pronounced disability manifested by marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess warrants a 100 percent 
disability evaluation.  In this matter, the veteran is not 
malnourished.  The medical evidence has consistently shown 
that the veteran is well nourished and his weight ranged from 
198 to 207 pounds.  Therefore, Diagnostic Code 7323 is not 
for application in this matter.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  Although the 
veteran reported that he has had a number of absences from 
work, there is no evidence that the veteran's irritable bowel 
syndrome has caused marked interference with employment (i.e. 
beyond that contemplated in the schedular evaluations).  
Furthermore, the evidence does not show and the veteran has 
not asserted that the disorder has necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, there 
is no basis for referral to appropriate authority for 
consideration of an extraschedular evaluation.  There is no 
evidence that the schedular criteria are inadequate to 
evaluate the veteran's disability at any time during this 
evaluation period.  38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected irritable 
bowel syndrome with history of gastrointestinal disorder 
characterized by spasm and irregularity of duodenal bulb must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55057 (1991).  
In addition, the preponderance of the evidence is against a 
referral for consideration on an extraschedular basis.  


ORDER

Service connection for hiatal hernia is denied.  

Entitlement to an increased rating for irritable bowel 
syndrome with history of gastrointestinal disorder 
characterized by spasm and irregularity of duodenal bulb is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge



 

